             Case 1:17-vv-01738-UNJ Document 42 Filed 10/07/19 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            Filed: September 6, 2019

*************************
KATHLEEN FOX,                             *
                                          *        No. 17-1738V
                                          *
                     Petitioner,          *        Special Master Sanders
v.                                        *
                                          *
SECRETARY OF HEALTH                       *        Stipulation for Award; Influenza
AND HUMAN SERVICES,                       *        (“flu”) Vaccine; Guillain-Barré
                                          *        Syndrome (“GBS”).
                                          *
                     Respondent.          *
*************************
Robert P. Goodwin, Walsh Roberts & Grace, Buffalo, NY, for Petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for Respondent.

                                                   DECISION1

        On November 6, 2017, Kathleen Fox (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that the influenza (“flu”) vaccine she received on March 16, 2016,
caused her to suffer from Guillain-Barré Syndrome (“GBS”). See Stip. at 1, ECF No. 33. Petitioner
further alleged that she experienced the residual effects of her injury for more than six months. Id.

        On September 6, 2019, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the flu
vaccine caused or aggravated Petitioner’s alleged GBS, or any other injury. Id. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. I find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms set forth
therein.




1
  This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2012)). This means the Decision will be available to anyone with access to the Internet. As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
           Case 1:17-vv-01738-UNJ Document 42 Filed 10/07/19 Page 2 of 2




         The parties stipulate that Petitioner shall receive the following compensation:

                  (a.) A lump sum of $130,000.00, in the form of a check payable to
                       [P]etitioner; and

                  (b.)A lump sum of $12,550.83, which amount represents payment of a
                      Medicaid lien for services rendered to [P]etitioner, in the form of a
                      check payable jointly to [P]etitioner and New York State
                      Department of Health, P.O. Box 415874, Boston, MA 02241-5874,
                      Case # 198615. Petitioner agrees to endorse this payment to the New
                      York State Department of Health.

                  These amounts represent compensation for all damages that would be
                  available under 42 U.S.C. § 300aa-15(a), including pain and suffering
                  and past expenses.

Id.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


         IT IS SO ORDERED.

                                                                s/Herbrina D. Sanders
                                                                Herbrina D. Sanders
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.


                                                           2
